Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner considers D1 (JP 2010-131199) to be the most relevant piece of prior art because it shows an extendable device, comprising: a base member (211); a first ball screw (212) that is provided to the base member and that rotates according to a driving force supplied from a drive source (motor not shown, described in Paragraph [0017] of the translation provided by Applicant, see arrow in Fig. 2); a first movable member (221 that is coupled to the base member via the first ball screw and that moves relative to the base member as the first ball screw rotates; a second ball screw (222) that is provided to the first movable member and that rotates as the first movable member moves; a third ball screw (223) that is provided to the first movable member; a transmission mechanism (226/227) that transmits the rotation of the second ball screw to the third ball screw; and a second movable member (1) that is coupled to the first movable member via the third ball screw and that moves relative to the first movable member as the third ball screw rotates; wherein the drive source is disposed separately (see arrow in Fig. 2, drive input clearly shown separate from 221 and 1) from the first movable member and the second movable member; and wherein the first ball screw has: a threaded shaft (212) that is rotatably fixed to the base member and that rotates according to the driving force supplied from the drive source; and a nut (213) that is attached to the threaded shaft, that is fixed to the first movable member, and that causes the first movable member to move along the threaded shaft as the threaded shaft rotates.
D1 fails to disclose the limitations added in the amendment of 6/27/2022, as detailed by the remarks supplied in the amendment. Applicants arguments were persuasive, and to modify the prior art exactly as Applicant claims would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658